Citation Nr: 1728800	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-13 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for an eye disability other than glaucoma, to include a disability manifested by photophobia and seeing spots and flashes of light.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to total disability evaluation based on individual unemployability caused by service connected disability.


REPRESENTATION

Appellant represented by:	Deborah Hargett-Robinson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1973 and from October 1973 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Philadelphia, Pennsylvania. 

In October 2014, a videoconference hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record. 

The Board remanded these claims for additional development in December 2014.  The file has been returned to the Board for appellate consideration.  

The Board has also inferred the issue of entitlement to a TDIU as part and parcel to the instant appeal of the Veteran's increased rating for his PTSD- in other words, the TDIU matter is also on appeal despite the fact that the Veteran did not separately file an appeal of the June 2016 rating decision, wherein the RO denied a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's claimed eye disability had its onset during military service or is otherwise related to such service.

2.  For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as irritability, anxiety, nightmares, and anger outbursts, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas.

3.  The Veteran's service connected PTSD did not render him unable to obtain or maintain substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for an eye disability.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).

2.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

3.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA has a duty to notify and a duty to assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103(a); 38 C.F.R. §§ 3.159(b) and (c), 3.326(a).

The duty to notify has been met.  See August 2009 VCAA correspondence, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist a veteran in the development of claims.  That duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The RO obtained the Veteran's service treatment records, private treatment records, VA treatment records and SSA records.  The Veteran also submitted statements in support of his appeal.  VA eye examinations were conducted in May 2013 and April 2016.  The VA examiner rendered appropriate diagnoses and evaluations consistent with the evidence of record.  See Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Barr, 21 Vet. App. at 312. 

In sum, VA satisfied its duties to notify and assist.  No prejudice has been alleged or shown due to any possible defects, as any errors were not harmful to the essential fairness of the proceedings, and no further development would be reasonably likely to aid in substantiating the claim.  The Veteran has had ample opportunity to participate in the adjudication, and the Board may issue a decision on the merits.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Lay evidence is competent and sufficient to establish a diagnosis of a condition when a lay person (1) is competent to identify the medical condition; (2) is reporting a contemporaneous medical diagnosis; or (3) describes symptoms at the time that supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may also establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253   (1999).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a).

Factual Background

The Veteran claims entitlement to service connection for an eye disability to include photophobia.  The Veteran asserted that while he was in Korea he was attacked and suffered a head injury.  He claimed that as a result of that injury he had a traumatic brain injury (TBI) and an eye disability to include photophobia.  The Veteran also presented an alternative theory of entitlement; that his photophobia was caused by exposure to 105 mm gun gunfire.  (See VBMS Application for Compensation received June 2009, see also VBMS Hearing Transcript p. 7-9 on 10/21/2014)  The Board will address both theories of entitlement below.

Service treatment records (STRs) reveal that in July 1975 the Veteran received medical treatment for an injury to the right side of his head.  At the time STRs showed the assessment was a "mild contusion."  In a September 1975 annual examination, the Veteran reported no vision problems and no injuries to the head.  The examiner noted that the Veteran's bilateral vision was normal.  There are no additional complaints of either residuals of his head injury or vision problems.

The Veteran underwent a VA TBI examination in January 2010; he reported again stated that he was hit on the right side of his head with a blunt object.  The examiner noted that the Veteran was a "poor historian, confrontational, and inappropriate," the examiner also noted that the Veteran reported no visual disturbances.  The examiner determined that the Veteran did not meet the criteria for a TBI, writing that although an accident/event is noted the discharge evaluation and subsequent history is noted to be silent regarding any ongoing concerns pertaining to the accident. 

Available post-service medical records demonstrate treatment for cataracts and glaucoma.  

During his October 2014 hearing the Veteran testified the he was exposed to flashes from 105 mm rounds.  The Veteran reported that he experienced no visual complaints while in service but described experiencing flashes and bright lights.  He also complained of not being able to go into the sun without sun glasses. 

In a June 2015VA Ophthalmology note the Veteran reported having floaters in his right eye but denied any pain or flashes.

The Veteran underwent a VA eye examination in April 2016.  The examiner noted that the Veteran had subjective photophobia noting there is no way to test for photophobia.  The examiner opined that light sensitivity or photophobia is associated with traumatic brain injury. "This Veteran's light sensitivity can be associated with his right sided head injury.  There [are] no case reports available that associate light sensitivity with exposure to light flashes from 105 mm rounds or any other weapons. The light sensitivity described by the Veteran is not associated with exposure to light flashes from 105 mm rounds." 

In an August 2016 VA Ophthalmology note the Veteran reported that his vision blurred at a distance but denied flashes, or floaters.  In March 2017 the Veteran denied having any complaints about his vision.

Analysis 

After a review of the evidence, including as discussed above, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for an eye disability to include photophobia, flashes, and bright lights.  

Initially, the Board notes that there is no probative evidence that the Veteran suffered a TBI related to his head injury in service.  The Board concedes that the Veteran suffered a blow to the head during service but received no medical treatment for and made no complaints of residuals of a TBI.  The 2010 VA examiner found that the Veteran did not have a TBI and the Veteran submitted no evidence of treatment for or diagnosis of a current TBI.  Therefore Veteran's claimed eye disability to include photophobia, flashes and bright lights as a result of or was caused by a TBI in service is not warranted.

Alternately the Veteran's claimed eye disability to include photophobia, flashes and bright lights was caused by exposure to light flashes from 105 mm rounds in service. (See VBMS VA Form 9 from 06/2011).  

The Board concedes that the Veteran was exposed to flashes from 105 mm rounds.  The evidence of record does not reflect that the Veteran made any complaints while in service about experiencing light sensitivity, flashes or floaters.  Except during the April 2016 VA examination there is no medical evidence of record of the Veteran complaining of light sensitivity, flashes or floaters.  The Board does consider the Veteran's lay statements attributing his claimed eye disability to exposure to 105 mm blasts.  However, the Board finds that the April 2016 VA examiner's opinion about the effects of exposure to be more probative.

The Board observes throughout the appeal period that the statements made by the Veteran to his treating ophthalmologists, consistently deny symptoms of light sensitivity including flashes and floaters.  The Board also finds that the Veteran's statements to the VA ophthalmologists and technicians that he did not experience light sensitivity symptoms is a declaration against interest, and hence is of greater credibility than his inconsistent statements in made for pecuniary gain.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (noting that interest in the outcome of the proceedings "may affect the credibility of testimony").

Moreover, the Board ultimately places far more probative weight on the opinion of the VA examiners, and medical professionals, who considered the Veteran's lay reports as to his claimed eye disability.  Additionally, the examiner based their opinions on a thorough review of the service treatment records and post-service medical records, and relied on medical principles in reaching the conclusions that it was less likely than not that the Veteran's eye disorder was caused by or related to the Veteran's service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the preponderance of the evidence is against the Veteran's claims for service connection.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Rate Increase 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The Veteran's service connected PTSD is currently rated at 50 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this Diagnostic Code, a 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A score ranging from 31 to 40 is appropriate where there is "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work."  Id.   

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.   

A score of 51 to 60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.   

A score of 61 to 70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.   

Factual Background

The Veteran was granted service connection for PTSD, with a 50 percent evaluation, effective July 2009.  He appealed this rating, arguing that his PTSD creates a deficiency in most areas proven by VA treatment records and a November 2010 decision granting disability by the Social Security Administration.

VA treatment records from July 2009 through December 2009, note the Veteran primarily experienced PTSD symptoms including: sleep disturbance, nightmares, anger and hostility, hypervigilance, hyperarousal and avoidance of reminders of traumatic memories.  The Veteran reported being married to his wife of over 30 years, stating that she was very supportive wife and she "stuck with me" all these years.  He noted that while his irritability and a quick temper have caused frequent job changes in past; he worked part time, on light duty at a local grocery store.  The Veteran continuously reported no visual or auditory hallucinations.  He was consistently found to be cooperative with good eye contact; alert and fully oriented by VA psychologists.  Additionally, the Veterans memory was continuously reported as intact and his mood euthymic.  During this period no impairment in reality, communication, or major impairment in areas, such as work or school, family relations, judgment, thinking, or mood were reported.

VA treatment records from January 2010 through November 2010 consistently report symptoms of PTSD such as irritability, anger, frequent arguments, attitude issues, disturbed sleep, and nightmares.  The Veteran regularly reported having a good relationship with his wife of over 30 years and a fair relationship with his son.  The Veteran generally reported irritability, and "short fuse" at his work; in March, May and September 2010 the Veteran described being written up at work and was given time off without pay.  During his psychology visits the Veteran reported working on his anger management and controlling his temper while at work.  He maintained part-time employment at a local grocery store.  Throughout this period the Veteran consistently denied psychotic symptoms, suicidal and homicidal ideas, thoughts or plans.  His affect was consistently appropriate and the psychologists noted no evidence of delusions, hallucinations or issues of orientation to reality.  Throughout the period the Veteran maintained his grooming and hygiene and he was consistently able to perform activities of daily living (ADL).  The Veteran's memory, insight and judgment were consistently intact.  He was constantly assigned a GAF score in the 51-60 range. 

In November 2010 the Veteran filed for Social Security Disability.  He reported that his primary disabilities which precluded him from working were his COPD and his back problems.  The Veteran was granted disability.

VA treatment records from December 2010 through December 2011 note that throughout the period the Veteran's post-traumatic stress disorder systems were still present in the form of irritability, intrusive recollections and being upset easily, difficulty getting along with people, poor frustration tolerance, disturbed sleep, thrashing in bed, and "fighting in his sleep".  He reported some stress in dealing with his son and continued to report a good relationship with his wife of over 30 years.  The Veteran reported that he attended AA on a regular basis and had a number of sponsors.  He maintained employment until December 2011 when he lost his job because he used profanity.  The Veteran consistently showed no signs of perceptual disturbances and denied psychotic symptoms, suicidal or homicidal ideas, intent, urge, plan or craving.  His expressive and receptive communications were continually intact.  He was assigned GAF scores of 58, 60 and 62.

In VA psychology notes from January 2012 through December 2012, the Veteran noted that his PTSD symptoms presented in the form of irritability, disturbed sleep, bad dreams and intrusive thoughts.  His relationship with his wife remained good and he reported intermittent problems with his children.  He regularly reported that attending AA meetings several times a week.  In July 2012 the Veteran reported sleep disturbance due to his working at nights.  Later he discussed his frustration over losing his job.  He consistently showed no signs of disturbances of thought processes or thought content.  His expressive and receptive language was consistently in intact.  The psychologist generally found the Veteran's grooming and hygiene were within normal limits and indicated normal ADL functioning.  The Veteran was most often interpersonally appropriate and did not show signs of impulsivity.  He consistently denied suicidal ideation, intent, or plan.  The Veteran was assigned GAF scores of 55, 60, 62, and 63.

In VA treatment notes from January 2013 through April 2013 , the Veteran reported experiencing PTSD symptoms in the form of irritability, intrusive thoughts, disturbed sleep and bad dreams.  He expressed a good relationship with his wife but regularly reported having trouble with his son and his daughter in law.  He maintained that he worked part time as a "transport person" and did not report any problems at work due to his PTSD.  The Veteran showed no signs of disturbances of thought processes or thought content.  Throughout this period the Veteran's grooming and hygiene were normal and he was interpersonally appropriate.  Additionally, he consistently denied suicidal ideation, intent, or plan and impulsivity.  He was regularly assigned a GAF score of 62. 

The Veteran was afforded a VA examination in May 2013.  The only mental disorder diagnosed was PTSD, and the examiner concluded that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran's PTSD symptom's caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner also noted that the Veteran was able to maintain his employment since becoming abstinent, and has worked his way up in a grocery store and "although his PTSD likely impaired his work performance somewhat, it appears it was mostly his substance abuse that caused him problems."  In providing the opinion, the examiner interviewed the Veteran and reviewed his treatment records.

At the examination, the Veteran reported nightmares, and endorsed symptoms of depression, anxiety, nervousness, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  With regard to social functioning, the Veteran reported that he had been married for 43 years and indicated that he had a great relationship with his wife.  He also noted that he has a son who lives with him and his wife intermittently.  

VA treatment records from June 2013 through December 2013 note that the Veteran's PTSD symptoms were primarily mood fluctuations, irritability, intrusive thoughts, and difficulty getting along with people.  The Veteran reported having problems with his adult son who currently lived with the Veteran and his wife.  He also reported that his relationship with his wife continued to be supportive.  He was assigned GAF scores of 55, 60, 62, and 63.

VA treatment records from January 2014 to December 2015 show the Veteran's PTSD symptoms were primarily nightmares, anger, and jumpiness.  The Veteran reported that he lost his job but found other employment and continued to work part time.  He often reported feeling irritable because he was supporting his wife, his adult son, and his daughter in law, and his granddaughter.  Later he regularly reported that his stressors stemmed from a legal issue which led to the incarceration of his son.  He expressed anger with the people who testified against his son.  He reported being able to stop himself from hurting others although he wanted to.  The Veteran reported that he lost his job because he became aggressive with a customer and a manager.  The customer was a trucker and the Veteran's anger toward truckers increased since his son was incarcerated following a physical altercation with a trucker.  The Veteran declined more intensive PTSD treatment (PCL-5=38) or anger management classes.  The psychologist regularly noted that the Veteran had no delusions, hallucinations or breaks with reality.  He consistently denied suicidal/homicidal ideation, intent, or plan.  The Veteran's memory was routinely judged to be grossly intact and his insight and judgment were also intact.  

January 2016 to December 2016 VA psychology notes, reported that the Veteran's primary PTSD symptoms were frustration and anger over his son's legal issues, and his application for unemployment.  In September 2016 the Veteran also reported an increase in anxiety.  With regard to social functioning, the Veteran reported that marriage of over 40 years was fine and he regularly attended AA meetings.  Throughout the period the Veteran denied suicidal/homicidal ideation, intent, or plan and the VA psychologist consistently noted the Veteran did not display delusions or hallucinations or breaks with reality.  The psychologist regularly noted that the Veteran's memory was grossly intact and he was consistently oriented to person, place, and situation.  

VA treatment records from January 2017 through June 2017 noted that the Veteran continued to struggle with anger, depression and a very quick temper.  In a January 2017 treatment note the Veteran's depression was characterized as mild.  The Veteran maintained that he had a good and supportive relationship with his wife of over 40 years.  In a March 2017 treatment note the Veteran discussed his occupational problems and noted that his being fired from jobs proved that he was unemployable.  Throughout the period the Veteran's affect was consistently unremarkable and his speech was talkative.  The VA psychologist generally noted that the Veteran's thought process was goal-directed, and his mood, speech and thoughts were regularly unremarkable.  The Veteran consistently denied paranoia, delusions, hallucinations, false sensory perceptions; suicidal or homicidal ideations, intent, or plans.  

Analysis 

Having reviewed the evidence, the Board concludes that the Veteran's PTSD is most appropriately approximated by the criteria for the 50 percent rating that he is currently rated at, and a higher schedular rating is not warranted during the relevant appeal period at issue.  The findings as reported above are most consistent with occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships. 

The record reflects that the Veteran has generally functioned adequately with regard to social functioning.  The Veteran was noted to have a good relationship with his wife of over 40 years.  He did express some problems with his son and daughter in law.  Yet, he also reported going to AA meetings several times a week and having several sponsors.  A 70 percent rating generally contemplates a situation in which there is an inability to establish and maintain effective relationships.  In this case, the Veteran has maintained a relationship with his wife and a relationship with his son.  As such, the Board does not believe that the Veteran's social inadaptability was commensurate with an inability to establish or maintain relationships.

Additionally, the Veteran's PTSD symptoms during the period at issue have not consisted of suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or other symptoms approximating such level of disability.  His judgment was intact and he was oriented in four spheres.  There is no evidence of impairment in reality testing or communication, and no evidence of impairment in work, school, judgment or thinking.  Further, the Board has reviewed and considered the statements submitted by the Veteran as well as the Veteran's testimony at the October 2014 hearing, and the Board finds the Veteran and his statements to be both competent and credible.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Consequently, the Veteran's PTSD was not shown to cause social impairment with deficiencies in most areas.

The Veteran primarily received GAF scores ranging from 55 to 60 which indicate moderate symptoms.  He also received scores of 61-63 which indicate more severe symptoms.  GAF scores are just one factor in considering the severity of PTSD symptoms.  


With regard to his occupational functioning, the record reveals that the Veteran worked at part time and full time during the period on appeal.    While the Veteran noted that his receipt of SSA was proof of the severity of his PTSD, he was granted based on his COPD and a back disorder not due to his PTSD symptoms. Specifically, the Board notes the Veteran's history of angry outbursts in a work setting, and being fired from jobs, due to his anger and irritability.  The Board also notes that the Veteran attributed his anger to his son's legal troubles.  Additionally, the Veteran declined treatment for his anger.  Despite his irritability and anger the Veteran was able to continue to find substantially gainful employment to support not only himself and his wife, but also his daughter in law, son and granddaughter.

At the most recent examination, the examiner found that the Veteran's PTSD symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  Throughout the appeal period the Veteran's PTSD has been manifested by symptoms of anger, irritability, sleep impairment, including nightmares, depression, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  VA treatment records, dated as recent as June 2017, primarily show symptomatology with congruent severity, frequency, and functional impairment as is reported in the May 2013 VA psychiatric examination report with improvement in the areas of sleep disturbance including nightmares, irritability, and suspiciousness.  Additionally, it was noted throughout the appeal period that the Veteran's prescribed medication helped manage these symptoms, although they persisted.  As noted, the Veteran's symptoms as reported above are not consistent with suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance, or other symptoms approximating such a level of disability.  Therefore, the Veteran's symptoms do not equate in severity, frequency or duration to occupational and social impairment with deficiencies in most areas, such as family relations, mood, school, work, thinking or judgment.  

The Veteran did not exhibit severe symptoms such as those associated with an even higher 100 percent rating.  The Veteran appearance though unkempt did not rise to the level of an inability to maintain minimal personal hygiene.  Also, his hallucinations do not present a gross impairment in his thought processes, communication or behavior.  As discussed above, he reported occasional homicidal thoughts; however, he had no plan to carry out his thoughts.  He has remained alert, oriented to time and place, and exhibited normal mental status, judgment and thinking.  

Accordingly, the Board finds that a rating in excess of 50 percent for PTSD is not warranted at any time during the rating period on appeal.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321 (b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Board finds that the schedular evaluations assigned for the time period at issue for the Veteran's service-connected PTSD are adequate in this case.  With regard to the Veteran's PTSD, the Veteran's primary symptoms include anger, irritability, suspiciousness, and chronic sleep impairment which caused some occupational and social impairment.  However, all of these symptoms are contemplated in the schedular ratings that are assigned, and the rating schedule provides higher ratings for instances of increased severity of the Veteran's disabilities at issue.  Moreover, with regard to PTSD, the schedular rating criteria and case law directs that in psychiatric claims VA must contemplate all of a veteran's psychiatric symptomatology and then determine how the symptomatology impacts his occupational and social functioning.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118   (Fed. Cir. 2013).  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning.  As such, the assigned schedular evaluations are adequate.  Therefore, a referral for extraschedular consideration is not warranted.  

IV. TDIU

Finally, the Veteran has reported that he is unable to obtain or maintain employment due to his service connected disabilities.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  

The Veteran's service connected disabilities are a combined rating of 60 percent (50 percent for PTSD, 10 percent for tinnitus, and 10 percent for bilateral hearing loss) which does not meet the schedular basis for TDIU.  Additionally, the Veteran received Social Security disability benefits due to his COPD and a back condition not his service connected PTSD.  Furthermore, the Veteran was able to maintain part-time and fulltime employment throughout the appeal period.  The Veteran was fired from some of his jobs however he continued to seek and attain employment.  Thus, he was able to maintain and gain substantial employment.  For the reasons and bases expressed above, the Board finds against the Veteran's claim for TDIU.


ORDER

Entitlement to service connection for an eye disability other than glaucoma, to include a disability manifested by photophobia and seeing spots and flashes of light is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.

Entitlement to TDIU based on a schedular basis is denied. 



____________________________________________
KELLI A.KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


